Case 1:20-cv-05869-AT Document 30 Fils ae
USDC SDNY

DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 1/27/2021

Xx <<

 

 

JOSE LUIS AGUILAR and JUAN GIL
ORTEGA, individually and on behalf of others

similarly situated, Case 1:20-cv-05869-AT
Plaintiffs, JUDGMENT
-against-

E&M FOOD MARKET CORP. (D/B/A
FOOD UNIVERSE MARKETPLACE
(F/K/A KEY FOOD)), MIGUEL
MARTINEZ, and EDELMA MARTINEZ,

Defendants

 

On January 25, 2021 Plaintiffs filed a notice of acceptance of offer of judgment pursuant to
Rule 68 of the Federal Rules of Civil Procedure;
NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:
That the Plaintiffs JOSE LUIS AGUILAR and JUAN GIL ORTEGA, have judgment against
Defendants E&M FOOD MARKET CORP. (D/B/A FOOD UNIVERSE MARKETPLACE
(F/K/A KEY FOOD)), MIGUEL MARTINEZ, and EDELMA MARTINEZ, (collectively
“Defendants’”’), jointly and severally, in the amount of $65,000.00, (Sixty Five Thousand Dollars and

Zero Cents) which is inclusive of interest, attorneys’ fees and costs.

SO ORDERED.

Dated: January 27, 2021 ; 2

New York, New York ANALISA TORRES
United States District Judge

 
